FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 23, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
DAVID SILVER,

      Plaintiff - Appellant,

v.                                                         No. 16-2173
                                               (D.C. No. 1:15-CV-00830-WPL-KK)
QUORA, INC.,                                                (D. N.M.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, PHILLIPS and McHUGH, Circuit Judges.
                 _________________________________

      David Silver filed this pro se libel and defamation action against Quora, Inc.,

alleging that the question-and-answer website published disparaging statements about

his business practices and caused him to lose millions of dollars in income. Quora

moved to dismiss under Federal Rule of Civil Procedure 12(b)(6), asserting immunity

from liability under 47 U.S.C. § 230 of the Communications Decency Act (“CDA”).

The district court granted the motion and dismissed the lawsuit. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                  I.    Background

      Silver is an investment banker, venture capitalist, and author of 33 books on

entrepreneurship and finance who resides in New Mexico. Quora operates a

question-and-answer website at www.quora.com that allows registered users to ask

and answer questions on any topic. This lawsuit stems from a question on the

website that solicited feedback on Silver: “Has anyone worked with or heard of

David Silver at Santa Fe Capital?” R. at 283. The anonymous questioner elaborated,

“I am interested in his ability to raise seed funding through his group of angel

investors and what it’s like to work with him as a partner/investor.” Id.

      Silver claims two false, disparaging posts in response to this question damaged

his reputation and caused him to lose potential clients and book publishers:

            On September 7, 2012, Tessa Salton responded, “Your instincts are
             correct. He is not licensed or accredited any longer. A fraud.” Id. Her
             post included a link to an article in The Chicago Tribune, which reports
             on a $23 million damages award against Silver in an investment case.
             Id.

            On October 16, 2013, Neil MacAskill responded, “You are better off
             buying lottery tickets. One of our checks to him supposedly got lost so
             we sent him another. Then he cashed both and never did a thing for us.
             Said he built a business development plan but never delivered it. Save
             your money.” Id.

      Quora’s terms of service require posts to contain real user names, but Silver

contends Salton and MacAskill are fictitious people. He was unable to locate Salton

on Facebook, Google, or LinkedIn, and an individual living in England and bearing

MacAskill’s name denied making the controversial post.



                                           2
      Silver sent letters to Quora in December 2014 and August 2015, asking the

company to remove the posts. Quora refused, so Silver filed this lawsuit, which

asserts a state-law claim for libel and defamation and seeks millions of dollars in

compensatory and punitive damages. His third amended complaint alleges that

Quora “is wantonly publishing the libelous and defamatory statements of Tessa

Salton and Neil MacAskill, knowing full well that they are not members of Quora,

which violates [Quora’s] terms and conditions.” R. at 278. It also alleges that

“someone at Quora could have been writing for Tessa Salton and Neil MacAskill,

thus actually authoring, or at a minimum, editing” their posts. Id. at 277.

      Quora filed a Rule 12(b)(6) motion to dismiss on two grounds: (1) it is

entitled to immunity from liability under the CDA because Silver’s complaint

contains no facts to support his allegation that Quora’s employees “could” have

contributed to the authorship of the posts; and (2) the claim based on Salton’s post is

barred by the three-year statute of limitations. The district court granted the motion

on immunity grounds, without reaching the statute-of-limitations issue. Silver filed

this timely appeal.

                                    II.   Analysis

      “[A] defendant may raise an affirmative defense by a motion to dismiss for the

failure to state a claim” under Rule 12(b)(6) when “the defense appears plainly on the

face of the complaint itself.” Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir.

1965). We review de novo the district court’s Rule 12(b)(6) dismissal of Silver’s



                                           3
claim against Quora, accepting all well-pleaded factual allegations as true. Howard

v. Waide, 534 F.3d 1227, 1242-43 (10th Cir. 2008).

      Because Silver is proceeding pro se, “we construe his pleadings liberally.”

Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). But a complaint

“that offers labels and conclusions or a formulaic recitation of the elements of a

cause of action” or “tenders naked assertions devoid of further factual enhancement”

will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and brackets omitted). We make some allowances for deficiencies, such as

unfamiliarity with pleading requirements, failure to cite appropriate legal authority,

and confusion of legal theories. See Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005). But “the court cannot take on the responsibility

of serving as the litigant’s attorney in constructing arguments and searching the

record.” Id. Nor will we “supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v.

New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

      We must decide whether § 230 of the CDA applies to this case and provides

immunity from liability to Quora. We conclude it does, and we affirm for

substantially the same reasons provided in the district court’s thorough and

well-reasoned order.

      Section 230 “creates a federal immunity to any state law cause of action that

would hold computer service providers liable for information originating with a third

party.” Ben Ezra, Weinstein, & Co. v. Am. Online Inc., 206 F.3d 980, 984-85

                                           4
(10th Cir. 2000). It does so through the interplay of two key provisions. Under

§ 230(c)(1), “[n]o provider . . . of an interactive computer service shall be treated as

the publisher or speaker of any information provided by another information content

provider.” 47 U.S.C. § 230(c)(1). And under § 230(e)(3), “[n]o cause of action may

be brought and no liability may be imposed under any State or local law that is

inconsistent with this section.” Id. § 230(e)(3).

      The purpose of this immunity is to “facilitate the use and development of the

Internet by providing certain services an immunity from civil liability arising from

content provided by others.” F.T.C. v. Accusearch Inc., 570 F.3d 1187, 1195

(10th Cir. 2009); see also 47 U.S.C. § 230(b)(2) (“It is the policy of the United States

. . . to preserve the vibrant and competitive free market that presently exists for the

Internet and other interactive computer services, unfettered by Federal or State

regulation . . . .”). This immunity is not unfettered, however. Section 230(c)(1),

quoted above, has three component parts that limit immunity:

      First, only a provider or user of “an interactive computer service” can receive

immunity. Accusearch, 570 F.3d at 1196 (internal quotation marks omitted). An

“interactive computer service” is “any information service, system, or access

software provider that provides or enables computer access by multiple users to a

computer service, including specifically a service or system that provides access to

the Internet.” 47 U.S.C. § 230(f)(2).

      Second, the defendant’s actions as a “publisher or speaker” must form the

basis for liability. Accusearch, 570 F.3d at 1196 (internal quotation marks omitted).

                                            5
Section 230 protects a publisher from liability for exercising “its editorial and self-

regulatory functions.” Ben Ezra, 206 F.3d at 986.

      Third, immunity is available only when “another information content

provider” provided the information at issue. Accusearch, 570 F.3d at 1196 (internal

quotation marks omitted). An “information content provider” is “any person or entity

that is responsible, in whole or in part, for the creation or development of information

provided through the Internet or any other interactive computer service.” 47 U.S.C.

§ 230(f)(3). A service provider must “specifically encourage[] development of what

is offensive about the content” to be “responsible” for the development of offensive

content. Accusearch, 570 F.3d at 1199 (internal quotation marks omitted). This

requirement is not satisfied when a typical Internet bulletin board is neutral with

respect to the content’s offensiveness. Id.

      The district court carefully applied the facts of this case to each of these

prongs and held that the CDA bars Silver’s libel and defamation claims against

Quora. We agree with its assessment. In Accusearch, we described “[t]he

prototypical service qualifying for this statutory immunity” as “an online messaging

board (or bulletin board) on which Internet subscribers post comments and respond to

comments posted by others.” 570 F.3d at 1195. Quora fits squarely within this

prototype.




                                              6
                                  III.   Conclusion

      Because § 230 of the CDA provides immunity from liability to Quora, we

affirm the district court’s order dismissing Silver’s claims under Rule 12(b)(6).


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                           7